Exhibit 10.44


SETTLEMENT & MUTUAL RELEASE AGREEMENT
by and between
Agricon Global Corporation
and
Robyn Farnsworth
June12, 2014 (the “Effective Date”)




 
This Settlement & Mutual Release Agreement (the “Agreement”) is executed on the
Effective Date shown above by and between Robyn Farnsworth (“RF”) and Agricon
Global Corporation, a Delaware Corporation with a place of business at 25 E. 200
South, UT 84043, City of Lehi, State of Utah (“Agricon”) (RF, and Agricon
individually “Party” and together the “Parties”), and is intended to effect a
settlement and mutual release between the Parties.
 




 
WITNESSETH:
 


Whereas RF has provided services to Agricon in the approximate amount of
$80,829; and


Whereas Agricon has no funds to pay amounts owed to RF; and


Whereas the board of directors of Agricon have approved Agricon to sell up to
14,000,000 shares of its common stock for up to $350,000; and


Whereas the Parties wish to keep an amicable and respectful relationship with
one another;


NOW THEREFORE, in recognition of good and valid consideration the receipt and
adequacy of which is hereby agreed, the Parties agree as follows:


1.           Partial Payment in Agricon Common Shares.  Agricon has agreed to
issue and RF has agreed to accept as partial payment of amounts owed by Agricon,
338,666 shares of Agricon common stock.


2.           Partial Payment in Cash.  Agricon has agreed to pay RF cash of
$35,786, and RF has agreed to accept the cash as partial payment of the amounts
owed by Agricon.


3.           Common Shares and Cash as Full Payment of Obligation.  RF agrees
that the issuance of shares of Agricon common stock as set forth in 1. above,
together with the cash as set for in 2. above, constitute settlement in full of
any and all obligations of Agricon to RF.
 
 
 

--------------------------------------------------------------------------------

 


4.           Mutual Release and Indemnification. RF expressly releases and holds
harmless Agricon and its officers, directors and affiliates, from all liability
for claims and/or damages of whatever nature related to or arising out of this
Agreement.  Reciprocally, Agricon for its officers, directors and affiliates,
expressly releases and hold harmless RF, from all liability for claims and/or
damages of whatever nature related to or arising out of this Agreement.


5.           Corporate Authority, Good Standing.  Each of the Parties warrants
and represents that it has legal authorization to enter into and to perform this
Agreement.


6.           Governing Law and Arbitration and Miscellaneous. This Agreement
shall be governed by  Utah law without reference to any “conflicts-of-laws”
provisions and any dispute concerning the subject matter hereof, if not resolved
by Arbitration shall be subject to the exclusive jurisdiction, and RF and
Agricon respectively submit to the jurisdiction, of courts sitting in
Utah.  Each of the foregoing agrees to submit any dispute hereunder to
non-binding arbitration using commercial rules of the American Arbitration
Association and using only one arbitrator sitting in Utah and only after an
unreasonable and unjustified delay by any one of the foregoing  after a hearing
on the dispute and rendering of a decision by the Arbitrator may the
non-delaying party in the first instance or any other  party in the second
instance seek judicial relief for any claim under this Agreement or dealing with
the subject matter hereof.  This Agreement contains the entire agreement of the
Parties regarding the subject matter of this Agreement, and there are no other
promises or conditions in any other agreement whether oral or written.  The
Parties have attempted to limit the non-competition provision so that it applies
only to the extent necessary to protect legitimate business and property
interests.  If any provision of this Agreement shall be held to be invalid or
unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable.  If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.




7.           Confidentiality.  The Parties agree to keep the terms and substance
of this Agreement (including but not limited to any amounts of money paid
pursuant thereto), and any of the underlying facts confidential and to refrain
from disclosing the same at any future time, or to any other individual or
entity whatsoever, except as Agricon may be required to report to the SEC and
publicly disclose concerning this transaction and/or file with the SEC a copy of
this Agreement.




----Signature Page Follows----
 
 
 

--------------------------------------------------------------------------------

 


IN WITHESS WHEREOF, RF and Agricon have executed the Agreement as of the
Effective Date above.




Robyn Farnsworth


_______________________________


Agricon Global Corporation


By: _____________________________


Its: _____________________________


And


By: _____________________________


Its: _____________________________
 
 
 

--------------------------------------------------------------------------------

 













